******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. THOMAS WALCZYK
               (AC 36354)
           DiPentima, C. J., and Prescott and Dupont, Js.
   Argued November 17, 2014—officially released February 24, 2015

   (Appeal from Superior Court, judicial district of
    Hartford, geographical area number twelve, C.
                     Taylor, J.)
  Bethany L. Phillips, for the appellant (defendant).
   Maria del Pilar Gonzalez, deputy assistant state’s
attorney, with whom, on the brief, were Gail P. Hardy,
state’s attorney, and Jaclyn Preville, deputy assistant
state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Thomas Walczyk,1
appeals from the judgment of conviction, rendered after
a jury trial, of evading responsibility in violation of
General Statutes (Rev. to 2011) § 14-224 (b)2 following
his involvement in a motor vehicle accident. On appeal,
the defendant claims that there was insufficient evi-
dence produced at trial with respect to two elements
of § 14-224 (b): (1) damage to the school bus; and (2)
whether the defendant fulfilled his statutory obligation
to stop, render assistance, and give his name, address,
operator’s license number and registration number to
either the school bus driver or the police. We disagree
and, accordingly, affirm the judgment.
   The jury reasonably could have found the following
facts. On September 5, 2012, a school bus driver was
transporting schoolchildren home on a school bus and
was approaching a stop sign located on Howard Street
in East Hartford, when he noticed a vehicle parked on
the right hand side of the street approximately ten to
twenty feet from the stop sign. He then drove to the
left side of that parked vehicle in order to safely
approach the stop sign. While the school bus was still
positioned on the incorrect side of the street, the defen-
dant drove his vehicle, a station wagon, toward the
school bus and, upon observing the school bus in his
way, yelled at the bus driver to move the bus. When
the bus driver did not move the school bus, the defen-
dant drove his vehicle between the bus and the parked
car. In doing so, the defendant hit the side of the school
bus and its front bumper with his vehicle. The school
bus sustained damage to the right side of its front
bumper. After the accident, the defendant exited his
vehicle, picked up a piece of molding that had fallen
off his vehicle due to the collision with the school bus,
and yelled various obscenities at the bus driver to which
the bus driver did not respond. The bus driver did not
feel it was safe to respond to the defendant because
he had schoolchildren on the bus and he felt that he
needed to protect them. Subsequently, the defendant
backed up his vehicle and drove off without giving
the bus driver his name, address, license number or
registration number. The defendant did not initiate any
contact with the police following the accident.
   Following the accident, the bus driver radioed to
his dispatcher to explain what had happened and the
dispatcher contacted the East Hartford Police Depart-
ment. When the police arrived on the scene, the bus
driver gave Officer Frank Thomas the defendant’s
license plate number. On the basis of that information,
Thomas telephoned the defendant that evening and the
defendant identified himself as the person operating
the vehicle involved in the accident. The defendant met
Thomas at the police station a few days later and pro-
vided Thomas with his insurance paperwork. Subse-
quently, the defendant was charged with evading
responsibility pursuant to § 14-224 (b).
   After a jury trial, the defendant was convicted of
evading responsibility pursuant to § 14-224 (b), and was
sentenced by the court to one year of incarceration,
execution suspended, followed by three years of proba-
tion, and fined six hundred dollars. Thereafter, he filed
this appeal and a motion to stay ‘‘the entire order of
probation’’ pending the outcome of this appeal, which
motion was granted by the trial court. On appeal, the
defendant argues that there was insufficient evidence
for the jury to conclude that he violated § 14-224 (b).
Specifically, the defendant argues that the evidence was
not sufficient to prove beyond a reasonable doubt
whether there was any damage to the school bus, and
whether he stopped, rendered assistance to the bus
driver, and gave the bus driver his name, address, opera-
tor’s license number or registration number.
   ‘‘The standard of review employed in a sufficiency
of the evidence claim is well settled. [W]e apply a two
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict.’’ (Internal quotation
marks omitted.) State v. Elsey, 81 Conn. App. 738, 743–
44, 841 A.2d 714, cert. denied, 269 Conn. 901, 852 A.2d
733 (2004). ‘‘On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the [jury’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Lopez, 280 Conn.
779, 809, 911 A.2d 1099 (2007).
  General Statutes (Rev. to 2011) § 14-224 (b) requires
that ‘‘[e]ach person operating a motor vehicle who is
knowingly involved in an accident which causes . . .
damage to property shall at once stop and render such
assistance as may be needed and shall give his name,
address and operator’s license number and registration
number . . . to the owner of the . . . damaged prop-
erty, or to any officer or witness to the . . . damage
to property, and if such operator of the motor vehicle
causing the . . . damage to any property is unable to
give his name, address and operator’s license number
and registration number to the . . . owner of the prop-
erty . . . damaged, or to any witness or officer, for
any reason or cause, such operator shall immediately
report such . . . damage to property to a police officer
. . . a state police officer or an inspector of motor
vehicles or at the nearest police precinct or station,
and shall state in such report the location and circum-
stances of the accident causing the . . . damage to
property and his name, address, operator’s license num-
ber and registration number.’’ (Emphasis added.)
  On the basis of the differing accounts of damage to
the school bus, the jury could have concluded that the
bus had sustained some damage, however slight, and
that the defendant should have given the bus driver
the information required by the statute. Although the
defendant testified that he did stop and attempt to talk
to the driver, he did not, perhaps due to his own
demeanor, provide the information required by § 14-
224 (b) to either the bus driver or to the police immedi-
ately after the accident. The operator of a motor vehicle
involved in an accident that causes damage to another
vehicle, however slight, is required by the statute in
question to provide the information listed in the statute.
After reviewing the evidence in the light most favorable
to sustaining the verdict, we conclude that the jury
reasonably could have concluded that the defendant
violated § 14-224 (b). Accordingly, we sustain the con-
viction.
      The judgment is affirmed.
  1
    The defendant represented himself at trial, but is represented by counsel
on appeal to this court.
  2
    Effective October 1, 2014, § 14-224 was amended by No. 14-130, § 25, of
the 2014 Public Acts. Hereinafter, all references to § 14-224 in this opinion
are to the 2011 revision of the statute.